DETAILED ACTION
This action is in response to the amendment filed on 11/16/2021.
Claims 1-22 are pending and have been examined.
Specification
The abstract of the disclosure is objected to because it does not contain a concise statement of the technical disclosure of the patent and that which is new in the art to which the invention pertains. It is unclear as to how the knife advance through tissue after the staple actuator ejects all the staples from the cartridge assembly. It appears that the knife advance through tissue during ejection of the staplers not after.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (2008/0169328) in view of Wellman et al. (8,991,678).
Regarding claims 1, 7-8, 15-16 and 18, Shelton discloses a jaw assembly comprising: a cartridge housing having an arcuate configuration (fig. 12) and defining a channel therein; a tissue-contacting surface received in the cartridge housing (Figs. 10-11); a knife (124; Fig. 8) disposed within the channel and having a cutting edge (124); and a staple actuator (126) movably disposed in the but fails to disclose wherein the knife moves between a retracted state in which the cutting edge is disposed beneath the tissue-contacting surface, and an expanded state in which the cutting edge protrudes from the tissue-contacting surface, and wherein the knife is pivotably coupled to the cartridge housing. Wellman discloses a surgical instrument comprising a cartridge assembly defining a tissue contacting surface and a pivoting knife (146) configured to move, in response to movement of a staple actuator (144) moving to a distal position, between a retracted state in which the cutting edge of the knife is disposed beneath the tissue-contacting surface (Fig. 14A), and an expanded state (Figs. 14B-14D) in which the cutting edge protrudes from the tissue-contacting surface for the purposes of reducing hazards during transportation of the instrument. It would have been obvious to one having ordinary skills in the art to have provided Shelton’s knife assembly, as a pivoting knife assembly taught by Wellman, in order to avoid hazards during transporting the instrument on the surgical site.
	Regarding claim 2, Shelton discloses wherein the cutting edge extends longitudinally along a length of the knife (Fig. 15).

	Regarding claim 7, Shelton discloses wherein the staple actuator (126) is operably coupled to the knife (124) and configured to advance through the channel from  the proximal position to the distal position. 
	Regarding claim 9, Wellman also discloses wherein the cartridge housing has a distal end portion (at the vicinity of 222), and the knife has a distal end portion pivotably coupled to the distal end portion of the cartridge housing, such that the knife pivots between the retracted and expanded states (Figs. 14a-14E). 
	Regarding claims 13-14, Shelton discloses wherein the tissue-contacting surface defines: a row of fastener retaining slots extending along a length of the tissue-contacting surface and disposed outwardly of a central longitudinal axis defined by the tissue-contacting surface; and a knife channel extending along the length of the tissue-contacting surface and disposed inwardly of the central longitudinal axis (as best shown in Figs. 13, 19, 21);  wherein the knife channel (268; Fig. 13) is disposed adjacent an inner, lateral edge of the tissue-contacting surface.
Allowable Subject Matter
Claims 4-6, 10-12, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 are allowed.
The indicated allowability of claims 7-9, 14, 15-16 and 18 is withdrawn in view of the newly discovered reference(s) to Wellman. Rejections based on the newly cited reference(s) follow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731